Per Curiam.

Upon thorough review of the record and the findings of fact and conclusions of law of the board, the court determines that ample evidence supports the board’s conclusion that respondent violated DR 1-102(A)(5) and (6), 6-101(A)(3), 7-101(A)(2), 9-102(A) and (B), and Gov. Bar R. V(4) and YI.
Additionally, it is undisputed that respondent previously received a public reprimand on December 22, 1976 for his misconduct in the representation of a client. Gov. Bar R. V(7) provides, in part: “* * * A person who has been * * * publicly reprimanded for misconduct, upon being found guilty of subsequent misconduct, shall be suspended for an indefinite period from the practice of law or permanently disbarred, depending on the seriousness of such misconduct.”
Accordingly, it is the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wolff, JJ., concur.
Wolff, J., of the Second Appellate District, sitting for Wright, J.